Order affirmed, with twenty dollars costs and disbursements, on the authority of Matter of Callahan v. McGoldrick (171 Misc. 573; affd., 259 App. Div. 883). Present — Martin, P. J., Townley, Dore, Cohn and Callahan, JJ.; Callahan, J., dissents on the ground that appellants, being employees who have served at least one year in the ungraded service of the competitive class in positions, the entrance appointment salary of which was $1,800 or less, were entitled to four annual increments of $120 each after July 1, 1937, irrespective of *833the fact that sueh increments would produce a salary in excess of $2,280 per annum. (N. Y. City Administrative Code, § B40-6.0, subd. 2.)